Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s election without traverse of claims 1-8  in the reply filed on January 14th, 2022 is acknowledged. Applicant has canceled claims 9-15 and added claims 16-25. 

Information Disclosure Statement
The Information Disclosure Statement filed on October 19th 2021 has been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "second air transvector (claim 8, L8)"  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-8, 16-19 and 25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The terms "high quality," and "high line scan rates” in claim 1, L5 are relative terms which render the claim indefinite. The terms "high quality," and "high line scan rates” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

The terms “about," "high quality," and "high imaging speeds” in claim 4, L5-6 are relative terms which render the claim indefinite. The terms “about," "high quality," and "high imaging speeds” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim will be interpreted as if the term “about” was removed.  



Claim 6 recites the limitation "the conveyor" in L2.  There is insufficient antecedent basis for this limitation in the claim. Claim 6 should be dependent on claim 5. 

The term “high speed” in claim 7, L5 is a relative term which renders the claim indefinite. The term “high speed” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim will be interpreted as if the term “high speed” was removed. 

The term “about” in claim 17, L3 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim will be interpreted as if the term “about” was removed.

The term “about” in claim 18, L2 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim will be interpreted as if the term “about” was removed.

The term “about” in claim 22, L3 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the The claim will be interpreted as if the term “about” was removed.


Claim 25 recites the limitation "the imaging assembly" in L8.  There is insufficient antecedent basis for this limitation in the claim. The claim will be interpreted as if the term “the imaging assembly was removed. 


Claims 2-3, 8, 16, and 19 are rejected by virtue of their dependencies. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia et al. (US 10207296 B2), hereafter Garcia.

With regards to claim 1, Garcia discloses a seed sorting system for sorting (Abstract) seeds (specific materials are not given any patentable weight. See MPEP 2115) the system comprising:  a seed transfer station (conveyor belt 103 configured to move seeds through the system; an imaging assembly comprising an x-ray camera (x-ray fluorescence system 120) configured to acquire x-ray images of the 
Garcia does not directly disclose the x-ray camera being configured to produce high quality images at high line scan rates to accommodate a speed and width at which the seeds are moved by the seed transfer station through the system. However Garcia discloses adjusting the speed of the conveyor to attain stronger images (Col. 10, L16-23). Therefore it would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to adjust parameters and choose components to achieve the desired quality of image.  

With regards to claim 7, Garcia discloses all the elements of claim 1 as outlined above. Garcia further discloses a controller (control system 108 in communication with detector electronics 125), wherein the sorting assembly comprises at least one sorting module (126-129) and a plurality of sorting bins (136-139), the sorting module being operable by the controller to divert at least some of the seeds into at least one of the sorting bins before the seeds leave the seed transfer station (Col. 10, L45-51), wherein the sorting module comprises one of a plurality of moveable vacuum nozzles and a plurality of air valves (air jets 127),  wherein the seed transfer station is configured to direct seeds into a first sorting bin, the sorting module being operable to direct seeds into one of a second sorting bin and a third sorting bin (Col. 10, L60-67).

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia as applied to claim 1 above, and further in view of Tin et al. (US 9157855), hereafter Tin.

With regards to claim 2, Garcia discloses all the elements of claim 1 as outlined above a controller (control system 108 in communication with detector electronics 125), configured to measure and analyze the x-ray images to classify the seeds (Col. 10, L39-45) wherein the controller is configured 
However Tin discloses a controller (100; Fig. 2) is configured to run, in real-time, a classification model (140) that determines from the acquired x-ray images a probability value of each seed identifying each seed as belonging to a certain class (Col. 6, L42-47). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to use the classification model as disclosed by Tin with the apparatus disclosed by Garcia in order to have a more accurate sort. 

With regards to claim 3, Garcia discloses all the elements of claim 1 as outlined above a controller (control system 108 in communication with detector electronics 125), configured to measure and analyze the x-ray images to classify the seeds (Col. 10, L39-45). Garcia does not disclose wherein the controller is configured to run, in real-time, a classification model that determines from the acquired x-ray images a probability value of each seed identifying each seed as belonging to a certain class. 
However Tin discloses a controller (100; Fig. 2) is configured to run, in real-time, a classification model (140) that determines from the acquired x-ray images a probability value of each seed identifying each seed as belonging to a certain class (Col. 6, L42-47). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to use the classification model as disclosed by Tin with the apparatus disclosed by Garcia in order to achieve a more accurate sort. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia as applied to claim 1 above, and further in view of Loeffler et al. (US 10697909), hereafter Loeffler.

With regards to claim 4, Garcia discloses all the elements of claim 1 as outlined above. Garcia does not disclose wherein the x-ray camera uses low energy x-ray photons in a range of 5 to 50 keV. 
. 

Claims 5-6 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia  as applied to claim 1 above, and further in view of Langeveld, et al. (US 10345479), hereafter Langeveld.

With regards to claim 5, Garcia discloses all the elements of claim 1 as outlined above. Garcia further discloses wherein the seed transfer station comprises a conveyor (103), wherein the conveyor comprises a belt configured to transport the seeds in a substantially horizontal direction (Fig. 1). Garcia does not disclose wherein the x-ray camera comprises a scintillator mounted between 0.4 mm (0.01 inches) to 10 mm (0.4 inches) away from the belt.
However Langeveld discloses disclose wherein the x-ray camera comprises a scintillator (Col. 12, L26-27) and discusses how to choose the appropriate distance from the object being scanned (Col. 7, L35-39. It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to have a scintillator be mounted at a certain distance from the belt in order to achieve a desired image clarity. 

With regards to claim 6, Garcia and Langeveld disclose all the elements of claim 5 as outlined above. Garcia does not disclose a filter disposed between the camera and the conveyor.
However, Langeveld discloses a filter (506) disposed between the camera and the conveyor (Col. 12, L60-63). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to add a filter disclosed by Langeveld to the system disclosed by Garcia in order to reduce noise and increase the clarity of the x-ray images.  

With regards to claim 16, Garcia discloses all the elements of claim 1 as outlined above. Garcia does not disclose the specifics of the x-ray camera.
However, Langeveld discloses wherein the x-ray camera (x-ray inspection system 200) of the imaging assembly includes: a camera housing (enclosure 316), optical sensor components (detectors 204) housed within the camera housing; a fiber optic (510) mounted on the optical sensor components and extending from the optical sensor components the fiber optic being housed within the camera housing (Fig. 5); and a fiber-optic-scintillator (508, 512) mounted on the fiber optic. It is considered to be obvious to a person with ordinary skill in the art to combine known components (MPEP 2143.I.A). Therefore it would have been obvious to a person with ordinary skill in the art to use the x-ray camera disclosed by Langeveld in the system disclosed by Garcia in order to increase the x-ray image resolution. 

With regards to claim 17, Garcia and Langeveld disclose all the elements of claim 16 as outlined above. Garcia does not disclose an entrance window mounted on the scintillator, a distance between the entrance window and the scintillator being less than 1 mm (0.04 inches). 
However, Langeveld discloses an entrance window mounted on the scintillator Col. 10, L31-33). Langeveld does not directly disclose a distance between the entrance window and the scintillator being less than 1 mm (0.04 inches). However, it would have been obvious to a person with ordinary skill in the art to have the widow be as small as possible in order to reduce detection of x-rays that aren’t scattered by the material being sorted. 

With regards to claim 18, Garcia and Langeveld disclose all the elements of claim 16 as outlined above. Garcia does not disclose wherein the optical sensor components comprise x- ray tubes with a focal spot size of at least about 1.0 mm x 1.0 mm. 
However Langeveld discloses that the focal spot dimensions depend on the size of the material being sorted and the size of the defects that are being detected (Col. 6, L49-Col. 7, L5). It would have 

With regards to claim 19, Garcia and Langeveld disclose all the elements of claim 16 as outlined above. Garcia does not disclose a scintillator material disposed on top of the fiber-optic scintillator, wherein the scintillator material comprises one of cesium iodide and gadolinium oxysulfide. 
However, Langeveld discloses a scintillator material disposed on top of the fiber-optic scintillator, wherein the scintillator material comprises one of cesium iodide and gadolinium oxysulfide (Col. 12, L31-32). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to use the material disclosed by Langeveld in order to detect the desired x-rays. 

Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolff (US 20130126399), further in view of Tin.

With regards to claim 20, Wolff discloses a method of sorting seeds using a seed sorting system (Abstract) the method comprising: moving seeds through the seed sorting system using a seed transfer station (P0064, L1-3); acquiring, using an x-ray camera of the seed sorting system, x-ray images of the seeds as the seeds move through the seed sorting system (P0072, L1-4); and sorting, using a sorting assembly of the seed sorting system, the seeds into one or more classes (sorting device 7).  Wolff does not disclose that the sorting is based on a seed classification model and the x-ray images of the seeds. 
However, Tin discloses using a classification model (140) and a controller (100, Fig. 2). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to use the classification model as disclosed by Tin with the apparatus disclosed by Wolff in order to have a more accurate sort.

With regards to claim 21, Wolff and Tin disclose all the elements of claim 20 as outlined above. Wolff does not discloses determining, using a controller of the seed sorting system operating the seed classification model, a probability value of the seeds from the acquired x-ray images, wherein the probability value identifies each of the seeds as belonging to at least one of the one or more classes.
However, Tin discloses determining, using a controller (100) of the seed sorting system operating the seed classification model (140), a probability value of the seeds from the acquired x-ray images, wherein the probability value identifies each of the seeds as belonging to at least one of the one or more classes(Col. 6, L42-47). ). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to use the classification model as disclosed by Tin with the apparatus disclosed by Wolff in order to achieve a more accurate sort.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolff and Tin as applied to claim 20 above, and further in view of Langeveld.

With regards to claim 22, Wolff and Tin disclose all the elements of claim 20 as outlined above. Garcia and Tin do not disclose wherein moving the seeds through the seed sorting system includes moving the seeds on a conveyor past a scintillator of the x-ray camera at a distance of between 0.4 mm (0.01 inches) to 10 mm (0.4 inches) away from the scintillator.
However Langeveld discloses disclose wherein the x-ray camera comprises a scintillator (Col. 12, L26-27) and discusses how to choose the appropriate distance from the object being scanned (Col. 7, L35-39. It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to have a scintillator be mounted at a certain distance from the belt in order to achieve a desired image clarity. 


8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia as applied to claim 1 above, and further in view of Rodrigo et al. (US 5289921), hereafter Rodrigo.

With regards to claim 8, Garcia discloses all the elements of claim 1 as outlined above. Garcia further discloses a debris separator (Col. 9, L9-13). Garcia does not disclose the specifics of the debris separator.  
However, Rodrigo discloses a debris separator (Abstract) comprising: a body (elutriation column A having an inlet (port 4, best seen in Fig. 2), an upper outlet (ports 14 and 15), and a lower outlet (collector 16), and a pipe disposed in an interior space of the body (tube 2), the debris separator using mechanical and aerodynamic forces to divert seeds delivered through the inlet to the lower outlet (Col. 4, L62-66);  an air amplifier (vacuum device E) in fluid communication with the interior space of the body for separating debris from the seeds delivered through the inlet and diverting the debris to the upper outlet (Col 5, L1-4), such that no air or debris is directed to the lower outlet (Col 5, L4-9). It would have been obvious to replace the debris separator disclosed by Garcia with the debris separator disclosed by Rodrigo, in order to increase the efficiency of the system. 

Allowable Subject Matter
Claim 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 23 would be allowable for disclosing loading a training set of seeds into a scantray comprising a plurality of holes, the training set of seeds being held in the holes in the scantray. The closest prior art of Tandon (US 10512942) discloses building a classification model by updating sorting rules throughout the sorting process (Col. 3, L40-41) it does not involve a tray. Although sorting trays are 

Prior Art Not Relied Upon
Borrell et al. (US 20190374978) discloses the use of vacuum nozzles (4) to remove debris in a sorting system (Abstract). Rushbrooke et al. discloses transparent film in holes of a tray (Col. 5, L3-6). Bonora et al. (US 9545724 B2) discloses a retrieving mechanism for trays in stacks (Col. 1, L55-57).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824. The examiner can normally be reached M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.B./Examiner, Art Unit 3653                                                                                                                                                                                                        
/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653